Citation Nr: 0509365	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  98-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for amenorrhea with 
abdominal pain to include as an undiagnosed illness. 

2. Entitlement to service connection for chronic fatigue to 
include as an undiagnosed illness. 

3.  Entitlement to service connection for muscle and joint 
pain of the legs to include as an undiagnosed illness.

4.  Entitlement to service connection for lymphocytosis.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from December 1988 to March 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2003, the Board remanded this case for further 
evidentiary development.  As the RO has substantially 
complied with the Board's directive, no further action to 
ensure compliance with the November 2003 remand is needed.  
Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for amenorrhea with abdominal 
pain to include as an undiagnosed illness is being remanded 
to the agency of original jurisdiction via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  Chronic fatigue as an undiagnosed illness or as chronic 
fatigue syndrome is not shown. 

2.  There is no competent medical evidence of muscle and 
joint pain of the legs, which is causally or etiologically 
related to the veteran's service, including her service in 
the Persian Gulf. 

3.  Lymphocytosis was not shown during service and it is not 
the result of service. 




CONCLUSIONS OF LAW

1.  Chronic fatigue as an undiagnosed illness or as chronic 
fatigue syndrome was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  Muscle and joint pain of the legs to include as an 
undiagnosed illness was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b), (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3.  Lymphocytosis was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2004).


I. VCAA

During the appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, was signed in to law, 
amending VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to a claim.

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.

In this case, the decision by the RO in 1997 occurred before 
the enactment of the VCAA in 2000.  The veteran was 
subsequently notified of the VCAA in letters, dated in June 
2001 and May 2004.  The veteran was notified that the 
evidence needed to substantiate the clams of service 
connection was evidence of current disability, an injury or 
disease that began in service, a relationship between the 
current disability and an injury or disease that began in 
service, and of a presumption for certain conditions for a 
veteran of the Persian Gulf War.  The veteran was also 
notified that VA would obtain service records, VA records and 
records of other Federal agencies and that VA would obtain 
any other records she identified with her authorization.  The 
veteran was given 60 days to respond.  In the May 2004 
letter, the veteran was notified to provide any evidence she 
had that pertained to a claim. 

As for the timing of the VCAA notice, there is no reversible 
error by not providing VCAA notice prior to the initial 
denial of the claim before the date of the enactment of the 
VCAA.  VAOPGCPREC 7-2004.  

As for content of the VCAA notice, when issued, it 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  The notice to provide any 
evidence she had that pertained to a claim is essentially to 
the same effect as the relevant provision of 38 C.F.R. 
§ 3.159.  

As for the 60 days for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence pertinent to her claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

II. REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Applicable Laws and Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions that are chronic, per se, including 
degenerative joint disease, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 38 C.F.R. §§ 3.307, 3.309.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

VA shall pay compensation to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Factual Background

On entrance examination, the veteran denied experiencing 
swollen or painful joints, leg cramps, and arthritis.  She 
also denied experiencing difficulty sleeping.  The clinical 
evaluation of the upper and lower extremities, spine, and 
musculoskeletal system was normal.  In addition, the 
lymphatic system was normal.

On separation examination, the veteran reported a history of 
leg cramps, trouble sleeping, and changes in her menstrual 
pattern.  She also reported that she had been advised to have 
surgery while she was in Saudi Arabia in 1991 in order to 
find out why she was not menstruating.  The examiner noted 
that the veteran had ovarian cysts, for which she was treated 
in conjunction with amenorrhea.  The pertinent clinical 
findings were normal lymphatic, musculoskeletal, and 
neurological systems. 

On VA examination in August 1992, the veteran complained of 
low back pain, radiating to the knees.  Examination of the 
knees was entirely normal.  The assessment was arthralgia of 
the knees without X-ray evidence of disease.  The lymphatic 
and hemic systems were evaluated as normal, as the abdominal 
evaluation. 

On VA examination in February 1994, the veteran complained of 
abdominal pain, radiating to the lower back.  The veteran 
denied musculoskeletal back pain and bilateral knee pain.  
The examiner found no evidence of a low back or knee disorder 
sufficient to make a diagnosis as to acute or chronic 
disorders.

On VA examinations in November 1995, the veteran complained 
of left knee pain without a history of injury.  She also 
complained of back pain, radiating to the abdomen.  An X-ray 
of the left knee was negative for any bone or joint 
abnormalities.  The pertinent diagnosis was left knee 
chondromalacia. 
The veteran also reported that she was sleeping well, but she 
had frequent and disturbing dreams.  She complained of being 
frequently tired and of being easily fatigued.  The examiner 
noted that the lack of rest caused by her dreams may be a 
cause of her daytime fatigue.  The diagnoses included 
cephalgia with recurrent head pain.  A history of head trauma 
was noted.

On VA neurological examination in November 1995, the veteran 
related a history of a head injury during service with 
headaches since that time.  On further examination, a VA 
examiner noted that chondromalacia of the left knee was not 
associated with any muscle problems.  The diagnosis was 
normal muscles.

On VA examination of the spine in November 1995, the examiner 
noted that the veteran associated her back pain with her 
female problems.  

An electroencephalogram (EEG) by VA in November 1995 was 
abnormal and activated by hyperventilation and sleep.  The 
examiner noted that this may have been due to a seizure 
disorder or a structural lesion.  An MRI of the brain was 
normal. 

VA records, dated in June 1997, reveal diagnoses of 
musculoskeletal pain of the upper and lower right extremity 
of an unclear cause, and lymphocytosis of an unclear cause.  
According to the report of the Persian Gulf Health Registry 
Examination, the veteran complained of joint pain with 
discomfort, stiffness, and fatigue.  The examination revealed 
no appreciable lymphadenopathy and the examination was 
unremarkable, except for peripatellar tenderness with 
crepitance of the left knee with mild weakness at the medial 
collateral ligament.  The Registry Code Sheet showed a 
diagnosis of degenerative joint disease with chondromalacia 
of the left knee.

On VA psychiatric consultation in July 1997, the veteran 
complained that her sleep pattern had changed over the 
previous few months and she complained of insomnia.  On 
further examination, the impression was insufficient sleep 
syndrome.  The examiner stated that the veteran's fatigue was 
not due to a primary sleep disorder.

On evaluation by the Persian Gulf Referral Center in July 
1997, the veteran complained of a generalized feeling of 
malaise with easy fatigability and weight gain, right knee 
cramping pain, right arm pain and tingling, numbness of the 
right hand, terminal sleep disturbance, and infrequent left-
side neck and head pains.  EKG and skin tests were normal.  
Physical examination of the extremities, lymph nodes, neck, 
lungs, heart, and head was normal.  Neurological examination 
was also normal.  In addition, knee x-rays were normal.

On VA examination in September 1997, the veteran complained 
of knee pain, but denied any knee injuries.  The hemic and 
lymphatic systems were normal.  The endocrine system was 
normal.  The musculoskeletal evaluation was negative for 
edema of the extremities.  Muscle strength in the lower 
extremities was normal, as were the patellar and deep tendon 
reflexes.  The veteran had full range of motion of the knees 
without swelling, discoloration, or tenderness.  X-rays of 
the knees were normal.  

On evaluation by R.W.B., Ph.D., in November 1997, the veteran 
related a history of asthma, lymphocytosis, and an in-service 
head injury.  She complained of chronic headaches, hot 
flashes, depression, and leg cramps.  The diagnosis was to 
rule out dysthymic disorder.  Dr. B. also reported the 
possibility that the veteran had Gulf War Syndrome due to her 
service in the Persian Gulf during Operation Desert Storm.  

A VA neurological evaluation in August 1998 was essentially 
normal.  

In a November 1998 letter from the Behavioral Medicine 
Center, it was reported that the veteran was under treatment 
for major depression with psychotic features; panic disorder 
with agoraphobia, obsessive-compulsive disorder, and social 
phobia; and generalized anxiety disorder.

In March 1999, the veteran was diagnosed with an affective 
disorder, which was defined as a mood disturbance with full 
or partial manic or depressive syndrome, characterized by 
appetite disturbance, sleep disturbance, decreased energy, 
difficulty concentrating, and suicidal thoughts.  
In December 2000, the Special Assistant for Gulf War 
Illnesses, Medical Readiness, and Military Deployments at the 
Office of the Secretary of Defense, reported that the veteran 
may have been exposed to very low levels of a chemical agent 
for a brief period of time (less than 3 days) during her 
service in the Persian Gulf.  The letter also indicated that 
there was no evidence that any long-term health effects were 
expected from such a brief, low-level exposure to the 
chemical agents.

The record shows that the veteran served in Southwest Asia 
from December 1990 through May 1991.

Analysis 

Chronic Fatigue 

The service medical records are negative for any complaint or 
diagnosis of chronic fatigue.  Rather the record shows that 
symptoms of fatigue was first associated with sleep problems 
in 1995, at which time insufficient sleep syndrome was 
clinically diagnosed.  The record also shows that the 
veteran's complaints of fatigue have been attributed to 
disturbing dreams and psychological problems, for which the 
veteran is already receiving 100 percent disability 
compensation for service-connected major depression.  Under 
38 C.F.R. § 4.14, the evaluation of the same disability or 
the same manifestations under various diagnoses is 
prohibited.  Thus, the veteran does not have chronic fatigue 
due to an undiagnosed illness or chronic fatigue syndrome.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  For these reasons, 
the preponderance of the evidence is against this claim, 
meaning the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b).  Consequently, service connection for 
chronic fatigue as the result of service including service in 
the Persian Gulf War is not established. 



Muscle and Joint Pain of the Legs

The veteran asserts that her muscle and joint pain is a 
manifestation of a chronic disability attributable to an 
undiagnosed illness related to service in the Persian Gulf 
War.  The service medical records are negative for any 
complaint or finding of muscle and joint pain of the legs.  
And after service, the record is negative for complaints of 
muscle and joint pain of the legs.  While Dr. B., diagnosed 
the veteran with "Gulf War syndrome" based on her 
complaints of leg cramps, muscle and joint pain by physical 
examination has not been independently verified. 

Further, VA examiners found that the veteran's lower 
extremity muscles were normal and there is no neurological 
evidence of muscle or joint pain.  The pain associated with 
the left knee has been attributed to chondromalacia, a known 
diagnosis, and which is unrelated to any muscle complaint.  
Therefore, service connection for muscle and joint pain of 
the legs as the result of service including service in the 
Persian Gulf War is not established.

For these reasons, the preponderance of the evidence is 
against this claim, meaning the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b). 

Lymphocytosis

The service medical records do not contain any evidence of 
lymphocytosis.  Moreover, lymphocytosis was diagnosed in June 
1997, over 5 years after her discharge from the military, and 
there is no medical evidence that relates lymphocytosis to 
service.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish she has 
that disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.).  

For these reasons, the preponderance of the evidence is 
against this claim, meaning the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b). 

ORDER

Service connection for chronic fatigue to include as an 
undiagnosed illness is denied.

Service connection for muscle and joint pain of the legs to 
include as an undiagnosed illness is denied.

Service connection for lymphocytosis is denied.


REMAND

Regarding service connection for amenorrhea, amenorrhea was 
first diagnosed with in July 1990, prior to the veteran's 
service in Southwest Asia, and it was attributed to multiple 
causes, polycystic ovaries, an ovarian cyst, and pelvic 
inflammatory disease.  After service, the etiology of 
amenorrhea as been attributed to an unknown cause, pituitary-
induced anovulation, anovulation with the presence of an 
ovarian cyst, and anovulatory of unknown cause.  The veteran 
is service-connected for an ovarian cyst.  

As the record does not contain adequate evidence to decide 
this claim, under the duty to assist, this case is REMANDED 
to the agency of original jurisdiction for the following 
action. 

1.  Schedule the veteran for a VA 
examination to determine if she currently 
has amenorrhea.  If amenorrhea is 
diagnosed, the examiner is asked to 
express an opinion on whether amenorrhea 
is causally related to the service-
connected left ovarian cyst.  The claims 
folder must be made available to the 
examiner for a review. 

2.  After the above development, 
adjudicate the claim.  If the benefit 
sought is denied, prepare a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


